Citation Nr: 0713167	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected brain syndrome associated with brain trauma and 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling prior to July 30, 2002, and as 50 percent 
disabling from July 30, 2002.

2.  Entitlement to an increased evaluation for service-
connected panhypopituitarism, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for service-
connected incomplete paralysis of the right hand, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for service-
connected incomplete paralysis of the left hand, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for service-
connected incomplete paralysis of the right lower extremity, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for service-
connected incomplete paralysis of the left lower extremity, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1970 to October 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Los Angeles, California.  In February 1994, the RO 
denied the veteran's claims of entitlement to increased 
ratings for service-connected post-traumatic encephalopathy, 
evaluated as 30 percent disabling, and hypopituitarism, 
evaluated as 10 percent disabling.  The veteran appealed, and 
in April 2000, the Board remanded the claims for additional 
development.

In February 2003, the RO denied the veteran's claims for 
increased ratings for service-connected incomplete paralysis 
of the right hand (evaluated as 30 percent disabling), 
incomplete paralysis of the left hand (evaluated as 20 
percent disabling), incomplete paralysis of the right lower 
extremity (evaluated as 10 percent disabling), incomplete 
paralysis of the left lower extremity (evaluated as 10 
percent disabling), and incomplete impairment of tongue 
movement (evaluated as noncompensable).  The RO also 
increased the rating for post-traumatic encephalopathy 
(recharacterized as "chronic brain syndrome associated with 
brain trauma and post-traumatic stress disorder" in May 1996) 
to 50 percent, effective from July 30, 2002.  However, since 
this increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In its 
February 2003 decision, the RO recharacterized the veteran's 
hypopituitarism as panhypopituitarism, and continued the 10 
percent rating for this disability.  The veteran appealed all 
denials.

The case was again remanded in December 2005 so that the 
veteran could be afforded his requested hearing before the 
Board.  The record reflects that the veteran was provided 
with this hearing in July 2006.

The Board further notes that while the original claim on 
appeal included the issue of entitlement to a compensable 
rating for service-connected incomplete impairment of tongue 
movement, in a written statement dated in July 2006, the 
veteran indicated that he was withdrawing this issue from his 
appeal.  Consequently, the Board finds that this claim is no 
longer a subject for current appellate review.

The issues of entitlement to an increased evaluation for 
service-connected brain syndrome associated with brain trauma 
and PTSD, evaluated as 30 percent disabling prior to July 30, 
2002, and as 50 percent disabling from July 30, 2002, and 
entitlement to an evaluation in excess of 10 percent for 
service-connected panhypopituitarism, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's disability of the right hand is manifested 
by symptoms of not more than moderate incomplete paralysis of 
the right radial nerve.

2.  The veteran's disability of the left hand is manifested 
by symptoms of not more than moderate incomplete paralysis of 
the left radial nerve.

3.  The veteran's disability of the right lower extremity is 
manifested by symptoms of not more than mild incomplete 
paralysis of the sciatic nerve.

4.  The veteran's disability of the left lower extremity is 
manifested by symptoms of not more than mild incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
incomplete paralysis of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8514 (2006).

2.  The criteria for a rating in excess of 20 percent for 
incomplete paralysis of the left hand have not been met.  
38 U.S.C.A. §§ 1155,5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8514 (2006).

3.  The criteria for a rating in excess of 10 percent for 
incomplete paralysis of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8520 (2006).

4.  The criteria for a rating in excess of 10 percent for 
incomplete paralysis of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155,5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8520 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claims.

First, following the Board's remand in April 2000, an August 
2002 letter advised the veteran of the evidence necessary to 
substantiate his claims for increased rating, and the 
respective obligations of the VA and the veteran in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A similar letter was again provided in June 2004.  
Id.

Although the August 2002 and June 2004 VCAA notice letters 
did not specifically request that appellant provide any 
evidence in appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports or records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The veteran has also not indicated any intention to 
provide any additional evidence in support of his claims.  
Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
these claims under the VCAA.

II.  Entitlement to Increased Ratings for Incomplete 
Paralysis of the Right Hand, Left Hand, Right Lower 
Extremity, and Left Lower Extremity

Background

The history of the veteran's right hand, left hand, and lower 
extremity disorders shows that service connection for 
incomplete paralysis of the right hand, left hand, right 
lower extremity, and left lower extremity was granted in a 
September 2000 rating decision, with 30, 20, 10, and 10 
percent ratings assigned, respectively, effective from May 
19, 1992.  The ratings for the hand disabilities were 
assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8514, and 
the ratings for the lower extremity disabilities were 
assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

VA neurological examination in August 1993 indicated no 
cerebellar dysfunction represented by any gait, arm, leg, or 
trunk ataxia.  Reflexes were also noted to be symmetrical and 
intact, and there was no focal weakness.  

VA hypothyroidism examination in February 1996 indicated no 
relevant defects of the extremities.  

VA neurological examination in December 1998 revealed normal 
gait, and heel-to-toe walking.  Alternate motion rate of the 
upper extremities was moderately slow, but movement of the 
feet was noted to be normal.  Deep tendon reflexes were 
moderately to severely reduced at the brachioradialus and 
ankles, and there were brisk adductors across the quadriceps.  
Strength and sensory evaluation was normal.  The impression 
was essentially normal cognitive and neurological 
examination.

Private medical records from May 1999 reflect that the 
veteran complained of swelling in the right foot and a 
painful left foot.  He reported possible trauma to the right 
foot but not to the left.  He also complained of being unable 
to bear weight.  The veteran noted a previous history of left 
foot swelling of unknown etiology and described as sharp 
without radiation.  Physical examination of the right lower 
extremity revealed no erythema and 2+ pitting edema from the 
knee down.  Ankle motion range was limited secondary to 
edema.  Examination of the right lower extremity revealed 
negative findings.  The assessment was erythrometalgia.

VA neurological examination in July 2000 revealed that 
movement motion rates were moderately reduced at the levels 
of the fingers and hands, and mildly reduced at the feet.  
Strength and pin sensation was noted as normal.  Vibration 
sensation was moderately reduced in the toes.  The impression 
was evidence of mild [residual] of traumatic injury 
consisting in mild upper motor neuron signs on neurological 
examination.  The examiner commented that the physical aspect 
of the veteran's limitations would tend to reduce his 
dexterity to a modest degree.  

VA records from September 2000 and July 2001 note findings of 
delayed deep tendon reflexes.

A VA outpatient treatment record from May 2002 reflects that 
the veteran complained of his left third digit and right 
second digit locking in flexion for the previous few months.  
There was no evidence of erythema and there was full range of 
motion of the shoulders, elbows, knees, and ankles.  The 
assessment included degenerative changes of primary 
osteoarthritis.  

VA neurological examination in September 2002 indicated that 
the veteran complained of left hand numbness while driving, 
left greater than the right.  He also complained of more 
imbalance.  Neurological evaluation revealed that the veteran 
tended to veer to the left on straightaway or tandem gait.  
His tandem gait was noted as abnormal, walking toward a hill, 
and he tended to veer to the left.  The right hand motion 
range was minimally diminished, and reflexes were accentuated 
in the right extremities with an associated right Babinski 
sign.  The assessment included increasing hand numbness, left 
greater than the right.  

Additional VA treatment records for the period of September 
2002 to March 2006 do not reflect any relevant complaints or 
treatment.  Deep tendon reflexes in March and June 2006 were 
noted to be 2+.

At the veteran's hearing before the Board in July 2006, the 
veteran testified that he sometimes had difficulty in 
grasping a plate and that he considered his hand disability 
to be severe (transcript (T.) at p. 6).  Tingling or numbness 
in his dominant right hand would also sometimes make it 
difficult to write information down in connection with his 
responsibilities as a security guard (T. at p. 7).  He also 
considered the disability in his lower legs to be severe (T. 
at p. 12).  He noted that he would experience fatigue in his 
legs after about 15 minutes of exertion (T. at pp. 12-13).

Rating Criteria and Analysis

The Board has carefully reviewed the record and turning first 
to the veteran's claim for ratings in excess of 30 and 20 
percent for his right and left hand disorders, respectively, 
the Board notes that as there is no evidence that the 
veteran's disability involves all of the intrinsic muscles of 
the hand or all of the radicular groups, the nerve damage 
criteria most analogous to the veteran's right and hand 
disorders would be Diagnostic Code 8514, relating to the 
radial nerve and utilized by the RO, Diagnostic Code 8515, 
relating to the median nerve, or Diagnostic Code 8516, 
relating to the ulnar nerve.  Under each of these Diagnostic 
Codes, a 30 percent rating is provided for moderate 
incomplete paralysis of the nerve of the dominant hand, and a 
20 percent rating is provided for moderate incomplete 
paralysis of the minor hand.  To warrant higher ratings of 40 
and 30 percent, respectively, there must be evidence of 
severe incomplete paralysis.  For the highest ratings under 
these criteria, complete paralysis must be shown, and this is 
clearly not demonstrated by the evidence of record.  Thus, 
the Board will examine the evidence to determine whether it 
more nearly approximates the criteria consistent with severe 
incomplete paralysis of either the radial, median, or ulnar 
nerve.

In this regard, the record reflects no positive findings 
before 1996, and that December 1998 VA examination revealed 
that alternate motion rate of the upper extremities was 
moderately slow and neurological examination of the upper 
extremities was otherwise negative.  Similarly, VA 
neurological examination in July 2000 again revealed that 
movement motion rates were moderately reduced at the levels 
of the fingers and hands, and the impression was evidence of 
mild residuals of traumatic injury consisting in mild upper 
motor neuron signs on neurological examination.  

Moreover, complaints of finger flexion locking in May 2002 
were related to nonservice-connected osteoarthritis, 
September 2002 neurological examination revealed that the 
right hand motion range was minimally diminished, and 
treatment records since September 2002 do not reflect 
treatment for any relevant complaints or diagnoses.  Thus, 
examining the record as a whole, the Board finds that it is 
at most consistent with a finding of moderate incomplete 
paralysis, and against a finding of severe incomplete 
paralysis.  The Board notes that such a conclusion is 
especially appropriate since the majority of service-
connected complaints and findings of numbness and tingling 
are consistent with primarily sensory impairment which, based 
on the note immediately preceding the applicable rating 
criteria, should result in a rating for the mild, or at most, 
moderate degree. 

With respect to the claim for ratings in excess of 10 percent 
for the veteran's right and left lower extremity 
disabilities, the Board initially finds that without evidence 
of more localized nerve involvement, Diagnostic Code 8520, 
relating to sciatic nerve damage, is the most analogous code 
available to rate the veteran's service-connected nerve 
disability in the lower extremities.  Diagnostic Code 8520 
provides a 10 percent rating for mild incomplete paralysis of 
the sciatic nerve.  A 20 percent rating is provided for 
moderate incomplete paralysis, a 40 percent rating is 
provided for moderately severe paralysis, and a 60 percent 
rating is provided for severe incomplete paralysis, with 
marked muscular atrophy.  The highest rating of 80 percent is 
provided for complete paralysis of the sciatic nerve, which 
is clearly not shown.  As there is no evidence of marked 
muscular atrophy of either lower extremity, a 60 percent 
rating for either disability is also clearly not demonstrated 
by the evidence of record.  Thus, the only question remaining 
for consideration is whether either disability is manifested 
by symptoms of moderate or moderately severe impairment.

The Board's review of the relevant medical evidence does not 
reveal symptoms of moderately severe or even moderate sciatic 
nerve impairment.  More specifically, although VA 
neurological examination in December 1998 revealed that deep 
tendon reflexes were moderately to severely reduced at the 
brachioradialus and ankles, and there were brisk adductors 
across the quadriceps, the overall impression was essentially 
normal neurological examination.  Moreover, VA neurological 
examination in July 2000 revealed that movement motion rates 
were mildly reduced at the feet, and there was an impression 
of mild [residual] of traumatic injury.  In addition, while 
delayed deep tendon reflexes were noted in 2000 and 2001, 
most recent findings in March and June of 2006 noted that 
deep tendon reflexes were 2+.  Therefore, the Board finds 
that the evidence when viewed in its totality is also against 
entitlement to a rating in excess of 10 percent for 
incomplete paralysis of either the right or left lower 
extremity.

Consideration has been given to the doctrine of resolving 
reasonable doubt in the veteran's favor; however, as 
discussed above the preponderance of the evidence is against 
the claims for higher ratings.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107.  

ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected incomplete paralysis of the right hand is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected incomplete paralysis of the left hand is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected incomplete paralysis of the right lower 
extremity is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected incomplete paralysis of the left lower 
extremity is denied.


REMAND

With respect to the remaining issues of entitlement to an 
increased evaluation for service-connected brain syndrome 
associated with brain trauma and PTSD, evaluated as 30 
percent disabling prior to July 30, 2002, and as 50 percent 
disabling from July 30, 2002, and entitlement to an 
evaluation in excess of 10 percent for service-connected 
panhypopituitarism, the Board notes that applicable criteria 
relating to each of these disabilities concern the severity 
of cognitive impairment, and while the veteran was provided 
with appropriate VA examination in 2002, he has testified 
before the Board that his cognitive impairment has worsened 
since his last VA examination (T. at p. 17).  In addition, 
the Board observes that recent VA outpatient records that 
reflect pertinent evaluation of the veteran's cognitive 
impairment are somewhat equivocal on the nature and extent of 
that impairment.  Thus, the Board finds that the veteran 
should be furnished with a new VA examination to ascertain 
the current nature and severity of the veteran's service-
connected brain syndrome associated with brain trauma and his 
service-connected panhypopituitarism.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination in order to 
determine the nature and severity of 
his service-connected brain syndrome 
associated with brain trauma and PTSD 
and his service-connected 
panhypopituitarism.  The examination 
should include any tests or studies 
that are deemed necessary for an 
accurate assessment, and the results of 
any testing should be reviewed prior to 
the completion of the examination 
report.  The claims file and a copy of 
this remand should be made available to 
and reviewed by the examiner in 
connection with the examination, and 
its receipt should be acknowledged by 
the examiner in the examination report.  

2.  After the completion of any 
additional development deemed 
appropriate in addition to that 
requested above, the issues of 
entitlement to an increased evaluation 
for service-connected brain syndrome 
associated with brain trauma and PTSD, 
evaluated as 30 percent disabling prior 
to July 30, 2002, and as 50 percent 
disabling from July 30, 2002, and 
entitlement to an evaluation in excess 
of 10 percent for service-connected 
panhypopituitarism, should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


